Title: To Benjamin Franklin from Jonathan Williams, Jr., 14 September 1782
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dr & Hond Sir
Nantes Sept 14 1782
Mr Louis Tardy informs me that he could obtain an advantageous protection for his Brother who is lately gone to St Domingo if you would kindly signify a favourable opinion of him. I therefore do not hesitate to assure you that the person in question Mr Gabriel Tardy has been near 5 years with me and I can with truth declare him to be an honest, industrious & intelligent young man possessing the strickest principles of Probity honour and Morality. I am as ever most dutifully and affectionately
His Excellency Doctor Franklin Passy
